Citation Nr: 0510970	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  04-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 10 percent for a post-
operative right knee disability, to include residuals of an 
anterior cruciate ligament (ACL) tear, arthritis and patellar 
tendonitis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The veteran filed a timely substantive appeal and elected to 
have the case decided without a hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran contends that his service-connected right knee 
disability is more disabling than is currently evaluated.  
For historical purposes, it is noted that service connection 
was established for this disability by the RO in a September 
1989 rating decision.  Although the veteran suffered a right 
knee injury prior to service, the pre-induction examination 
of September 1983 was essentially unremarkable, except for a 
scar that extended from the right thigh to the calf.  In 
August 1986 the veteran suffered an injury to his right leg 
during service.  X-rays revealed a displaced fracture of the 
mid-shaft of the right tibia.  Thereafter, he underwent a 
close reduction of the fracture with close alignment followed 
by immobilization.  In February 1988 the veteran underwent 
arthroscopic surgery, resulting in a partial meniscectomy, 
synovial biopsy and removal of previously inserted surgical 
staples.  

In February 2003 the veteran submitted a post-service private 
medical report that provided diagnoses of right knee 
chondromalacia patella and chronic anterior cruciate ligament 
deficiency.  The clinician noted that the veteran suffered 
chronic daily pain.  The clinician found that his condition 
interfered with his employment.  

The veteran underwent a VA examination in March 2003.  The 
examination was performed by a VA nurse practitioner (NP).  
At the examination the veteran reported daily flares-ups of 
pain, which were triggered by certain activities; stiffness 
of the leg, swelling, as well as pain limiting motion before 
fatigue.  He also complained that his right knee disability 
interfered with the performance of his duties as a mail 
carrier.  Among other findings, the NP noted tenderness upon 
palpitation of the patella, degenerative changes involving 
the medial joint space and metallic densities overlying the 
bone.  

Following the RO's April 2003 rating decision the veteran 
timely filed a notice of disagreement.  In the notice of 
disagreement he stated that the RO's rating decision of April 
2003 was inadequate because the March 2003 VA examination was 
not performed by an orthopedic specialist.  The veteran also 
requested a separate rating for arthritic changes associated 
with this right knee disability.  

A VA post-service medical report dated in December 2003 
diagnosed the veteran with traumatic arthritis of the right 
knee.  A May 2004 VA post-service medical record noted that 
he complained of flare-ups of pain, limited range of motion 
and increased warmth associated with the right knee.  The 
clinician noted a well-healed surgical incision with a scar 
that was slightly pigmented and mobile.  

The Board recognizes that the veteran has expressed 
dissatisfaction with the quality of the March 2003 VA 
examination, as it was conducted by a nurse practitioner, as 
opposed to an orthopedic physician.  The Board emphasizes 
that there is no inherent requirement that only certain types 
of medical personnel perform VA examinations. See 38 C.F.R. 
§§ 3.159, 3.326 (2004).  Instead, the Board is required to 
review a VA examiner's findings in order to determine whether 
they constitute sufficient and competent medical evidence as 
to the claim at issue.  The probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion. " Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).

Competency must be distinguished from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Generally under VA law, the only requirement for competency 
to provide medical evidence is that the person be a licensed 
health care professional, and a nurse's opinion has been 
accepted by the Court as competent medical evidence.  See YT 
v. Brown, 9 Vet. App. 195, 201 (1996); Goss v. Brown, 9 Vet. 
App. 109 (1996); see also Pond v. West, 12 Vet. App. 341 
(1999).

Nonetheless, the Board finds that the March 2003 examination 
was inadequate for rating purposes primarily because it is 
not in compliance with DeLuca v. Brown, 8 Vet. App. 202, 205-
07 (1995).  The Board recognizes the veteran's reports of 
right knee pain.  When evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. §§ 4.40, 4.45 allow for 
consideration of functional loss due to pain, weakness, 
excess fatigability and incoordination.  DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

It is pertinent to note that separate ratings under 
Diagnostic Code 5260 (leg, limitation of flexion) and 
Diagnostic code 5261 (leg, limitation of extension) both 
codified at 38 C.F.R. § 4.71a, may be assigned for disability 
of the same joint.  See VAOPGCPREC 9-2004.  Moreover, the law 
permits separate ratings for arthritis and instability of a 
knee.  Specifically, the VA General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257 because 
the arthritis would be considered an additional disability 
warranting a separate evaluation even if the limitation of 
motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 
1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98 (Aug. 14, 1998). 

The Board recognizes that the veteran has a post-operative 
scar on the right knee.  In general evaluation of the same 
disability or the same manifestations of disability under 
multiple diagnoses (i.e., pyramiding) is to be avoided.  38 
C.F.R. § 4.14 (2004); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the disabling symptomatology is duplicative 
or overlapping.  The claimant is entitled to a combined 
rating where the symptomatology is distinct and separate.  
Esteban, supra.

As the VA examination of March 2003 was incomplete, to 
include a failure to  address all of the DeLuca factors, the 
veteran should be afforded another VA examination to 
ascertain the degree of impairment caused by his service-
connected right knee disability.  Thereafter, in 
readjudicating the claim, the RO must consider whether an 
increased and/or separate ratings are warranted for the 
veteran's right knee disability with arthritis, a post-
operative scar, and any limitation of flexion and/or 
extension that may be present. 

The RO must also assure compliance with the applicable 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA).  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the applicable requirements of the 
VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326 (2003).  The 
RO's attention is directed to 
Quartuccio v. Principi, supra, 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected 
to present.  The RO should provide the 
veteran written notification specific 
to his claim for a rating in excess of 
10 percent for his service-connected 
right knee disability, of the impact of 
the notification requirements on the 
claim.  The veteran should further be 
requested to submit all evidence in his 
possession that pertains to his claim.

2.  The RO should ask the veteran to 
list the names and addresses of all 
medical care providers who have 
evaluated or treated him for his right 
knee disability.  After securing the 
necessary releases, all such records 
that are not already in the claims 
folder should be obtained.  

3.  After the above development has 
been completed and all records received 
have been associated with the claims 
file, afford the veteran an appropriate 
VA examination of the right knee.  The 
examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner 
is asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary tests, including X-rays if 
indicated, should be conducted, and the 
examiner should review the results of 
any testing prior to completion of the 
report.

The orthopedic examination should 
include complete range of motion 
studies for the right knee.  The 
examiner should also opine whether it 
is at least as likely as not (50 
percent or more likelihood) that the 
veteran has any additional loss of 
function of the right knee due to pain 
or flare-ups of pain, supported by 
adequate pathology; and whether it is 
at least as likely as not the veteran 
has any additional functional loss due 
to weakened movement, excess 
fatigability or incoordination.  Such 
determinations should be expressed, if 
feasible, in terms of additional loss 
of range of motion.  

The examiner should also indicate 
whether there is evidence of recurrent 
subluxation or lateral instability of 
the knee, and if so, to what extent; 
note any history of recurrent episodes 
of locking of the right knee with pain 
and effusion into the joint; and 
describe in detail the veteran's 
postoperative right knee scar, to 
include whether such is objectively 
tender.  

If the examiner finds it impossible to 
provide any part of the requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.  

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.  

4.  Thereafter, the RO should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If 
further action is required, the RO 
should undertake it before further 
adjudication of the claim.

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for an increased rating in excess of 10 
percent for a right knee disability, 
with consideration of any evidence 
obtained since the issuance of the 
Supplemental Statement of the Case in 
May 2004. 

6.  If the benefit requested on appeal 
is not granted to the appellant's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, 
which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the 
evidence added to the record since the 
May 2004 Supplemental Statement of the 
Case.  A reasonable period of time for 
a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




